                                                                       345 Seventh Avenue, 21st Floor
Avraham C. Moskowitz                                                             New York, NY 10001
AMoskowitz@mb-llp.com                                                          Phone: (212) 221-7999
                                                                                  Fax: (212) 398-8835




                                                    April 8, 2020
                                    A telephonic conference will be held on April 14, 2020 at
                                    10:00 AM. The parties are directed to call (877) 411-9748;
VIA ECF                             access code 3029857.
The Honorable Edgardo Ramos
United States District Judge
Southern District of New York                                   April
500 Pearl Street                                               April 9, 9, 2020
                                                                        2020
New York, NY 10004

               Re:    United States v. Frank Brandon, et al.
                      Criminal Docket No. 19-79 (ER)

Dear Judge Ramos:

                 I am writing on behalf of the parties to request a telephone conference with the
Court on April 13 or 14 to discuss a scheduling problem that has arisen as a result of the Covid-
19 pandemic. Specifically, because of the scheduling problems created by the pandemic, the
trial of U.S. v. Blondet, a multi-defendant RICO/murder trial before Judge Furman, that was
scheduled to begin on June 1, 2020 and last for eight to twelve weeks, was moved to February 1,
2021, creating a conflict with the trial of Frank Brandon, currently scheduled to take place before
Your Honor on February 22, 2021. The parties are requesting a phone conference to set a new
trial date convenient to the Court and the parties.

                I have spoken to AUSA Gentile and to my co-counsel, Jeremy Schneider and we
are all available on Monday and Tuesday next week to speak with the Court.

               Thank you in advance for your consideration of this request.

                                                     Respectfully submitted,



                                                     Avraham C. Moskowitz
ACM:bgb
cc:  AUSA Dominic Gentile (via e-mail)
     Jeremy Schneider, Esq. (via e-mail)
